DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This action is in response to the Request for Continued Examination filed February 19, 2021.  Claims 1, 4, 8, 11, 13, 15 and 18 have been amended.  Claims 1-20 are pending and have been examined in the application.  The Information Disclosure Statements (IDS) filed on December 14, 2020 and June 15, 2021 have been acknowledged.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 8, 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of Application No. 15/893,381.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform similar method steps and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Table 1 is provided below to highlight the equivalent limitations found in the claim sets.

Table 1
15893424
15893381
Claim 1:
Claim 1:
receiving, via the communication platform, training data comprising queries, information associated with advertisements previously displayed with search results related to the queries, and hyperlinks associated with previous query sessions;
receiving, via the communication platform, training data comprising queries, advertisements, and hyperlinks;

identifying a plurality of subwords from each of the queries in the training data;
identifying a plurality of subwords from each of the queries in the training data; 
obtaining a plurality of subword vectors for the plurality of subwords for each of the queries; 
obtaining a plurality of vectors for the plurality of subwords of each of the queries;
generating a query vector for each of the queries based on the corresponding plurality of subword vectors for the plurality of subwords in the query;
deriving, via a neural network, a vector for each of the queries based on the plurality of vectors for the plurality of subwords of the query; 
and training a query/ads model by optimizing query vectors associated with the queries, subword vectors associated with the subwords of the queries, advertisement vectors associated with the advertisements, and hyperlink vectors associated with the hyperlinks with respect to an objective function. 
and obtaining a query/ads model, via optimization with respect to an objective function, based on vectors associated with each of the plurality of subwords of each of the queries and vectors for the queries obtained from the neural network.







Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claims 1, 8 and 15 the limitation “receiving, via the communication platform, training data comprising queries, information associated with advertisements previously displayed with search results related to the queries” is not supported by the specification.  The specification states that “[t]raining data are first received, via the communication platform, that include queries, advertisement, and hyperlnks [sic] associated with previous query sessions” [0007].  This does not describe receiving training data including information associated with advertisements previously displayed with search results related to queries.  This is directed to impermissible new matter.  Claims 2-7, 9-14 and 16-20 by being dependents of claims 1, 8 and 15 respectively are also rejected.
In claim 15 the limitation “a subword vector identifier implemented by the processor and configured for receiving training data” is not supported by the original disclosure.  The specification states that the “subword vector generator is configured for receiving training data comprising queries, advertisements, and hyperlinks” [0008].  This does not describe a subword vector identifier configured for receiving training data.  Accordingly, this is directed to impermissible new matter.  Claims 16-20 by being dependents of claim 15 are also rejected.
In claim 15 the limitation “a query vector generator implemented by the processor and configured for: obtaining a plurality of subword vectors for the plurality of subwords …, and generating a query vector” is not supported by the original disclosure.  The specification states that the “subword vector generator is configured for receiving training data comprising queries, advertisements, and hyperlinks” [0008].  This does not describe a query vector generator configured for obtaining a plurality of subword vectors for the plurality of subwords, nor generating a query vector.  Accordingly, this is impermissible new matter.  Claims 16-20 by being dependents of claim 15 are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3, 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3, 10 and 17 recite the limitation “the advertisements and links” in lines 2, respectively.  There is insufficient antecedent basis for the limitations in the claims.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1- 20 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative independent claim 1 is directed towards a method, independent claim 8 is directed to a non-transitory machine readable-medium, and independent claim 15 is directed towards a system.  These claims fall within the four statutory categories of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed towards an abstract idea.  The limitations that set forth the abstract idea are: receiving, training data comprising queries, information associated with advertisements previously displayed with search results related to the queries;  identifying a plurality of subwords from each of the queries in the training data; obtaining a plurality of subword vectors for the plurality of subwords for each of the queries; generating a query vector for each of the queries based on the corresponding plurality of subword vectors for the plurality of subwords in the query; and training a query/ads model by optimizing query vectors associated with the queries, subword vectors associated with the subwords of the queries, advertisement vectors associated with the advertisements, with respect to an objective function.  These limitations as an ordered combination comprise commercial interactions including advertising, marketing or Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).  
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to generally linking the use of the judicial exception to a particular technological environment.  In particular the claim recites the additional elements referring to via the communication platform, hyperlinks associated with previous query sessions, and hyperlink vectors associated with the hyperlinks, which are recited at a high level of generality and is merely linking the use of the abstract idea to a particular technological environment.  See MPEP 2106.05(h).  Simply linking the use of the judicial exception to a particular technological environment is not a practical application of the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Viewing these limitations individually, the 1.  Viewing these limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high-level of generality executing basic computer objective functions.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	Likewise, dependent claims 2-7 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  For instance claim 2 identifies type of data formula used in queries. Claims 4-5 includes mathematical relationships by performing component-wise averaging, using specific type of neural network mathematical algorithms, which falls under the abstract idea grouping of Mathematical Concepts.  Claims 3, 5-7 further define the abstract idea by additional processing of the advertisements.  Thus, while they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly. Further still, claims 8-20 suffer from substantially the same deficiencies as outlined with respect to claims 1-7 and are also rejected accordingly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections set forth in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He (US Publication 2015/0278200).
	Regarding Claims 1, 8 and 15, He teaches method, machine readable-medium and system having at least one processor, storage, and a communication platform for training a model used for identifying content matching a query, comprising:
	receiving, via the communication platform, training data comprising queries, information associated with advertisements previously displayed with search results related to the queries, and hyperlinks associated with previous query sessions; He FIG. 2, [0047; 0094: training system processes a corpus of click-through data provided in a data store (previous session) to generate a model; 0095: click-through data generally describes queries submitted by actual users over some span of time, together with an indication of linguistic items that the users clicked on (hyperlinks); other application environments, the click-through data describes queries submitted by users over some span of time, together with an indication of the keywords that were matched to the queries, and which also subsequently resulted in users clicking on ads associated with those keywords; 0080: the advertising system may present any advertisements that have been previously associated with the keyword]; 
	identifying a plurality of subwords from each of the queries in the training data; He [0040: the first linguistic item is a query, composed of one or more words. The second linguistic item is an actual ad that is likewise composed of one or more words. Or the ad may have different types of media content, of which at least a portion includes one or more words; 0060: a 
	obtaining a plurality of subword vectors for the plurality of subwords for each of the queries; He [0040: the first linguistic item is a query, composed of one or more words. The second linguistic item is an actual ad that is likewise composed of one or more words. Or the ad may have different types of media content, of which at least a portion includes one or more words];
	generating a query vector for each of the queries based on the corresponding plurality of subword vectors for the plurality of subwords in the query; He [0040: similarity determination system can convert the query to a query concept vector, and convert the ad to an ad concept vector. The similarity determination system 112 can then compare the query concept vector with the ad concept vector to determine how semantically similar the query is to the ad; 0050: each semantic transformation module maps an input vector, which represent a particular linguistic item (such as a query, document, keyword, etc.), into a particular concept vector. The concept vector expresses high-level semantic information regarding the linguistic item in a semantic space; 0051: e.g., a first semantic transformation module generates a concept vector YA that describes high-level information regarding a linguistic item A. A second semantic transformation module generates a concept vector YB that describes high-level information regarding a linguistic item B.  The similarity determination system can include many more semantic transformation modules; 0060: convolution module then performs an identical transformation operation on each word grouping, first to produce a plurality of letter-n-gram window vectors by concatenating the letter-n-gram word vector of each word in the window, and then to transform each letter-n-gram window vector into a local contextual feature (LCF) vector];
	and training a query/ads model by optimizing query vectors associated with the queries, subword vectors associated with the subwords of the queries, advertisement vectors associated with the advertisements, and hyperlink vectors associated with the hyperlinks with respect to an [Symbol font/0x4C]. When the iterative processing is finished, the final parameter values (vectors) constitute the trained model [Symbol font/0x4C]; 0102: considering all of the training instances in the corpus of click-through data, the objective function involves attempting to maximize the conditional likelihood of the clicked documents given the corresponding queries ].
	Regarding Claims 2, 9 and 16, He discloses, wherein the plurality of subwords associated with each of the queries include at least one of a unigram, a k-gram, for k>1, and a combination thereof.  He [0123: semantic transformation module forms a plurality of letter-n-gram window vectors, each representing a set of consecutive words in the word sequence].
	Regarding Claims 3, 10 and 17, He discloses, wherein the vectors optimized include input u and output v vectors for each of the advertisements and links, as well as input vector u for each of the plurality of subwords associated with each of the queries, and output vector v for each of the queries.  He [0050: each semantic transformation module maps an input vector, which represent a particular linguistic item (such as a query, document, keyword, etc.), into a particular concept vector; 0089: processing module receives the output of the filtering module that may include an indication of the candidate linguistic items which have passed the filtering test applied by the filtering module, together with concept vectors associated with those items].
Claims 4, 11 and 18, He discloses, wherein the at least one vector associated with each of the queries derived based on the plurality of subword vectors representing the corresponding plurality of subwords identified from the query is determined via a combiner that is one of one that performs component-wise averaging; one that performs component-wise average with average of pair wise component-wise product; and a neural network.  He [0064: the elements of each particular letter-trigram window vector gt constitute neurons of one layer of a neural network. Likewise, the elements of each particular LCF vector ht constitute neurons in another, subsequent, layer of the neural network (where "subsequent" is in reference to the direction of information flow with the neural network).].
	Regarding Claims 5, 12 and 19, He discloses, wherein one or more parameters used by the combiner are included in the query/ads model and are trained based on the training data; He [0094: training system processes a corpus of click-through data to generate a model; the parameter values associated with the model are referred to using the symbol [Symbol font/0x4C]
	and the neural network includes one of a convolutional neural network (CNN) and a recurrent neural network (RNN).  He [0032: the model is implemented as a convolutional neural network having a plurality of layers].
E.	In regards to Claims 6, 13 and 20, He discloses, further comprising: 
	receiving a query and a plurality of candidate advertisements identified based on the query; He [0086: ranking module take the quality measure(s) of a candidate ad into account in ranking the ad, along with all the other features described above, including the query-to-ad similarity measure for the ad];
	identifying a set of subwords from the query; He [0039: compare the query concept vector to the keyword-related concept vector to determine how semantically similar the query is to the ad-related keyword];
	retrieving, from the query/ads model, vectors for the set of subwords and vectors for the plurality of candidate advertisements; He [0085: rank the ads in order of relevance based on a 
	and selecting, from the plurality of candidate advertisements, at least one selected advertisement for the query based on the vectors for the set of subwords and the vectors for the plurality of candidate advertisements.  He [0080: an ad keyword corresponds to a sequence of one or more words that an advertiser may associate with an ad campaign, pertaining to one or more ads. For example, the advertiser may choose a keyword sequence "Mexican food Bellevue express," and then associate that keyword sequence with one or more ads describing a Mexican restaurant in the City of Bellevue, Wash. An advertising system may subsequently compare an end user's query against a plurality of candidate keywords. If a query is determined to be sufficiently similar to a particular keyword, then the advertising system may present any advertisements that have been previously associated with the keyword. For example, the advertising system may match the query "Quick Southwest food in Bellevue" to the above-described keyword sequence, "Mexican food Bellevue express," and thereafter present one or more ads that are linked to the matching keyword].
F.	In regards to Claims 7 and 13, He discloses, wherein the step of selecting is performed further based on a vector of the query obtained based on the vectors for the set of subwords of the query.  He [0122: similarity determination system transforms the query into a query concept vector using a deep learning model, such as a convolutional neural network; compares the query concept vector with an ad-related concept vector, to produce a similarity measure. The 



Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	The 35 U.S.C. § 112 rejection is withdrawn in light of Applicant’s amendment.  However, upon further consideration, new grounds of rejection are made in view of Applicant’s amendments of claims 1, 8 and 15.
B.	Applicant argues regarding the 35 U.S.C. § 101 rejection that the claims are not directed to an abstract idea (pp 13-15).  The Examiner respectfully disagrees.  The claimed limitations describe commercial interactions including advertising, marketing or sales activities; as well as managing personal behavior.  The steps of receiving, data comprising queries, advertisements and hyperlinks; identifying subwords from queries in the data; obtaining a plurality of subword vectors; generating a query vector; and training a query/ads model by optimizing query vectors are directed to the presentation of advertisements to a user, and as a result fall under Certain Methods of Organizing Human Activity abstract grouping.  Which as told by Applicant’s specification the “selection of the advertisement to be displayed to a user can be made based on the query from the user. This is called query to ads matching” [0003].
	Applicant submits the claims are patent eligible because the claimed concepts are integrated into a practical application (pp 15-18).  The Examiner respectfully disagrees.  The claim as a whole does not integrated the abstract idea into a practical application because the additional elements that are not directed to the abstract idea generally links the abstract idea to a particular technological environment.  A communication platform and hyperlinks as recited in Enfish, DDR, Mcro, Visual Memory, which provided detailed technical support in regards to the improvement they claimed. 
	Applicant contends the claims are patent eligible because they amount to significantly more than the abstract idea (pp 18-20).  The Examiner respectfully disagrees.  The claim taken as a whole does not provide any additional element that amounts to significantly more than the abstract idea because using hyperlinks and even a processor to implement the abstract idea do not provide an inventive concept beyond the abstract ideas proffered by the claims.  In contrast to the claims in BASCOM, where the court found the abstract idea to be significantly more because the inventive concept provided specific improvements in the recited computer technology, Applicant’s claims do not improve any such technology.
	Applicant’s argument that any factual evidence, explanation, rationale, or analysis showing how or why the claim features of each of the dependent claims (individually and in 
	Therefore, based on the foregoing, the 35 U.S.C. § 101 rejection is maintained.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 469-295-9171.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/E CARVALHO/
Primary Examiner, Art Unit 3622



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).